DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments/remarks, see pgs. 8-12, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.
Pertaining to the Applicant’s arguments/remarks regarding the newly amended “merged” limitations to the independent claims:
New prior arts Yan and Moritoki are utilized in a new combination as necessitated by the amendments.
All arguments directed towards the same are responded in kind.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.
Claim Objections
4.	Claims 1-3 and 7-10 are objected to because of the following informalities:

5.	Claim 1 recites in lines 12-13 “the first source-drain region of the first FET to the source-drain region of the second FET” which should be changed to “a first source-drain region of the first FET to a second source-drain region of the second FET” to address the informality of introducing the pertinent limitations for the first time in the claim. Appropriate correction is required.
	Claim 1 recites in line 8 “a contact” which should be changed to “a first contact” – claim 9 introduces second and third additional contacts. Appropriate correction is required.
	All claims depending on claim 1 incorporate the same issues.

6.	Claim 9 recites in line 8 “another contact” which should be changed to “a second contact” – claim 1 introduces a first contact and line 11 of the current claim introduces a third contact. Appropriate

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claim 14 recites “said contact” in line 4. There is insufficient antecedent basis for this limitation in the claim. The current claim depends on claims 11-12 which do not introduce a “contact”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang, in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung, in view of Yan (US 2012/0196432 A1).

    PNG
    media_image1.png
    795
    1085
    media_image1.png
    Greyscale

10.	Regarding Claim 1, Chi discloses a semiconductor device (see Fig. 2 & “Labeled Fig. 2” above, and at least [0010] “semiconductor memory” and [0015 & 0017];
Note, the difference of the embodiment of Fig. 2 compared to that of Fig. 1 is the elements 212, 214, 216, 218, 222, 224, 226, 228 compared to elements 122 as described in [0024-0034]), comprising:
a substrate (substrate of element 102; see [0013] “the first tier includes the semiconductor substrate with active devices thereon”, [0015] “three tiers 102-106”, and [0018] “memory bit cells 124”) having a surface (upper surface);
a first memory cell (labeled element “First Cell”, includes bottom rightmost element 124, see [0018] “memory bit cells 124”);
a second memory cell (labeled element “Second Cell”, includes element 124 directly above the “First Cell”, see [0018]); and
a contact (labeled element “Contact”, includes at least a portion of element 214, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”).
	Chi does not appear to explicitly disclose the surface of the substrate being planar, the first memory cell includes a first logic gate provided on the substrate and comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate stacked over the first logic gate along a vertical direction perpendicular to the surface of the substrate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the contact is a merged first source-drain electrode of the first FET and second source-drain electrode of the second FET extending from the first source-drain region of the first FET to the second source-drain region of the second FET.
	Lin discloses the surface of the substrate being planar (see Figs. 1 & 2A-B element 1003 which is planar; see [0021] “first semiconductor substrate 1003”).
	The planar physical implementation of the substrate as taught by Lin is incorporated as the planar physical implementation of the substrate of Chi. The combination discloses the surface of the substrate being planar, the first memory cell provided on the substrate, and the second memory cell stacked over the first memory cell along a vertical direction perpendicular to the surface of the substrate (see Chi Fig. 2 the substrate of the first tier element 102 is at the bottom and planar in the same manner as in Lin Fig. 1 the substrate of the first tier element 1001 is at the bottom and planar, and see Fig. 2 first tier element Tier Z with a plurality of memory cell elements 12, and a stacked second tier element Tier Y with a plurality of memory cell elements 12, some of the stacked memory cells connected to common bit line elements and see [0021] “Although only two tiers are shown in FIG. 1, it will be understood that a 3D IC structure can include more than two tiers.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the surface of the substrate being planar as taught by Lin as the surface of the substrate being planar of Chi, wherein the combination discloses the surface of the substrate being planar, the first memory cell provided on the substrate, and the second memory cell stacked over the first memory cell along a vertical direction perpendicular to the surface of the substrate because the combination provides a 3D IC structure with stacked CMOS of a memory device allowing a plurality of active devices such as transistors, diodes, MOS capacitors, and/or varactors in a first tier, wherein the structure can include more than two tiers and can have common bit line connections between the tiers (see Lin [0018, 0021-0022]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical substrate implementation in a similar device for another to obtain predictable results (see Lin [0016] and see Chi [0011-0012]).
	Chi and Lin do not explicitly disclose the first memory cell includes a first logic gate provided on the substrate and comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate stacked over the first logic gate along a vertical direction perpendicular to the surface of the substrate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the contact is a merged first source-drain electrode of the first FET and second source-drain electrode of the second FET extending from the first source-drain region of the first FET to the second source-drain region of the second FET.
	Yang discloses a first memory cell (see Figs. 1-1A element 15-3, see [0014] “Bit cells 15-0 through 15-3”) includes a first logic gate (element 15-3 is a logic gate, includes a plurality of transistors;
Note, the manner in which the limitation “logic gate” is interpreted is consistent with the Applicant’s invention which states that the logic gate comprises at least one field effect transistor) comprising a first field effect transistor (FET) (element 146-2, [0016] “transistors 144-2 and 146-2”) having a first channel, and a first pair of source-drain regions (see Fig. 1A), the second memory cell (element 15-7, see [0015] “bit cell 15-7”) includes a second logic gate (element 15-7 is a second logic gate, includes a plurality of transistors), the second logic gate comprising a second FET (corresponding NMOS transistor of element 15-7 connected to element 146-2 through pass transistors, see [0015 & 0017]) having a second channel, and a second pair of source-drain regions (see Fig. 1A).
The specific first memory cell structure and second memory cell structure as taught by Yang is incorporated as the specific first memory cell structure and second memory cell structure of Chi and Lin. The combination discloses the first memory cell includes a first logic gate comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the contact extending from the first source-drain region of the first FET to the source-drain region of the second FET (see Chi Fig. 2 and “Labeled Fig. 2” above, the structure of elements 124, 232, 234, 236 incorporate the structure of elements 15, 17 of Yang; also see Yang Fig. 3 and [0021] there may be more than two tiers).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first memory cell includes a first logic gate comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions as taught by Yang as the first memory cell includes a first logic gate comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the contact extending from the first source-drain region of the first FET to the source-drain region of the second FET of Chi and Lin because the combination allows prevention of decreased resistance and capacitance, while improving the semiconductor memory’s power, speed and area (see Yang [0012 & 0033]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a memory cell in a similar memory device for another to obtain predictable results (see Yang [0018] and see Chi [0017] both disclose 3D memory of at least static random access memory (SRAM), DRAM, and are not limited thereto).
Chi and Lin and Yang do not appear to explicitly disclose the contact is a merged first source-drain electrode of the first FET and second source-drain electrode of the second FET.

    PNG
    media_image2.png
    601
    1674
    media_image2.png
    Greyscale

Jung discloses a contact connects and includes first source-drain electrode of the first FET and second source-drain electrode of the second FET (see “Labeled Figs. 1A & 1B” above, labeled element “Combined Connection”, including elements 153, 183, 173, which is combination of the first source-drain electrode of a first FET, connecting contact, and a second source-drain electrode of a second FET, and see [0053] “via 183”, and [0052] “third source electrode 153” and [0053] “first source electrode 173”).
The physical implementation of respective source-drain electrodes which are connected for the first and second FET as taught by Jung is incorporated as the physical implementation of respective source-drain electrodes which are connected for the first and second FET of Chi and Lin and Yang. The combination discloses the contact is a combined first source-drain electrode of the first FET and second source-drain electrode of the second FET (see Chi Fig. 2 and “Labeled Fig. 2” above, the element “Contact” is incorporated to have a physical implementation of a common electrode).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the contact is a combined first source-drain electrode of the first FET and second source-drain electrode of the second FET as taught by Jung as the contact is a combined first source-drain electrode of the first FET and second source-drain electrode of the second FET of Chi and Lin and Yang because the combination provides a conductive structure which can electrically connect a first source region of a first FET with a second source region of a second FET which are vertically overlapped (see Jung Figs. 1A-B and [0053]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a contact in a similar device for another to obtain predictable results (see Jung Figs. 1A-B and [0053], and [0047] “FIGS. 1A and 1B, the logic circuit using three-dimensionally stacked dual-gate thin-film transistors”).
Chi and Lin and Yang and Jung do not appear to explicitly disclose the contact is merged.
Yan discloses source-drain electrodes and interconnect conductors are made of a same material (see Fig. 9 source-drain electrodes elements 50 and interconnect conductors elements 70 are made of a same material and see [0035] “the interconnection metal of the upper contact hole of the source/drain and the interconnection metal of the lower contact hole of the source/drain select the same material, which is advantageous to reduce the contact resistance of the interface of the upper contact hole and the lower contact hole of the source/drain and whereby enhance the performance of the device”)
	The common material of the source-drain electrode and interconnect as taught by Yan is incorporated to have a common material of the source-drain electrode and interconnect of Chi and Lin and Yang and Jung. The combination discloses the contact is merged (see “Labeled Fig. 1A & Fig. 1B” above the labeled element “Combined Connection” to be made of a same material).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the common material of the source-drain electrode and interconnect as taught by Yan as a common material of the source-drain electrode and interconnect of Chi and Lin and Yang and Jung, wherein the combination discloses the contact is merged because the combination is advantageous to reduce the contact resistance of the interface of the connections between the source-drain electrodes and conductive connection region and whereby enhance the performance of the device (see Yan [0035]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material relationship between a source-drain electrode and an interconnection for another to obtain predictable results (see Yan [0035]).

11.	Regarding Claim 2, Chi and Lin and Yang and Jung and Yan disclose the semiconductor device of Claim 1, wherein
	said first logic gate comprises a first set of complementary FETs including said first FET (see Yang Fig. 1A element 15-3 comprises a first set of complementary FETs of element 138-2 & 138-1, including said first FET element 146-2); and
said second logic gate comprises a second set of complementary FETs including said second FET (see Yang Fig. 1A the corresponding second set of complementary FETs, mirror of the first set and unlabeled, including said second FET of element 15-7).


12.	Regarding Claim 3, Chi and Lin and Yang and Jung and Yan disclose the semiconductor device of Claim 2, wherein at least one of said first and second sets of complementary FETs comprises laterally arranged complementary FETS spaced from one another in a lateral direction along said surface of the substrate (see Lin Figs. 1 & 2A-B elements 1004 laterally adjacent to each other, see [0021] “plurality of active devices 1004 (e.g., transistors, diodes, MOS capacitors, and/or varactors)” and see [0018, 0021-0022]; and see Yang Fig. 1A each of the first and second set of complementary FETs are respectively laterally arranged, the first set is laterally arranged in the first tier, and the second set is laterally arranged in the second tier).

13.	Regarding Claim 7, Chi and Lin and Yang and Jung and Yan disclose the semiconductor device of Claim 1.
Chi and Lin and Yang and Jung and Yan as previously combined do not appear to explicitly disclose further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction.
	Chi embodiment of Fig. 3 discloses further comprising a power rail (see Fig. 3 elements 332-336, see [0035] “word lines 332-336” and [0010 & 0037]) configured to provide current to said first and second logic gate (see Chi [0010 & 0037]), wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction (see Chi Fig. 3 elements 332-336 extend over the top of the tiers)
(The language, term, or phrase “back end of line (BEOL)”, is directed towards the process and sequence in forming the power rail at the end of the manufacturing process.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language “back end of line (BEOL)” only requires the power rail, which does not distinguish the invention from Chi, who teaches the structure as claimed.).
The word line implementation as taught by Chi embodiment of Fig. 3 is incorporated as the word line implantation of Chi embodiment of Fig. 2. The combination discloses further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction as taught by Chi embodiment of Fig. 3 as further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction of Chi (embodiment of Fig. 2) and Lin and Yang because the combination allows providing each memory bit cell with access by two types of conductive lines in order to allow storage of memory in reading and writing (see Chi [0010]; also see Yang Fig. 1-1A and Fig. 3 word line elements 13-14 & 36-38 respectively for a two tier stack and a four tier stack).


    PNG
    media_image3.png
    795
    1085
    media_image3.png
    Greyscale


14.	Regarding Claim 9, Chi and Lin and Yang and Jung and Yan disclose the semiconductor device of Claim 1, further comprising:
a third logic gate (see “2nd Labeled Fig. 2” above, element “Third Cell” having a third logic gate as previously combined) provided on the substrate laterally adjacent to the first logic gate and comprising a third FET having a third channel, and a third pair of source-drain regions (see Yang Fig. 1A);
a fourth logic gate (element “Fourth Cell” having a fourth logic gate as previously combined) stacked over the third logic gate along said vertical direction perpendicular to the surface of the substrate, the fourth logic gate comprising a fourth FET having a fourth channel, and a fourth pair of source-drain regions (see Yang Fig. 1A);
a second contact (element “Second Contact”, includes at least a portion of element 212, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”) electrically connecting a third source-drain region of the third FET to a fourth source-drain region of the fourth FET such that at least a portion of current flowing between the third and fourth logic gate will flow along said vertical direction (see “2nd Labeled Fig. 2” above and Yang Fig. 1A); and
a third contact (element “Third Contact”) electrically connecting the first source-drain region to the third source-drain region (see [0026]) such that at least a portion of current flowing between the first and third logic gate will flow along the vertical direction (a portion of the current flowing between elements “First Cell” and “Third Cell” continue along the electrical path of the bit lines such as to flow along the vertical direction at element “Contact” and/or “Second Contact”; also see Chi [0025] “Although the interconnection structures 212-218 and 222-228 are arranged to dispose between the ends of vertical adjacent two of the bit lines in FIG. 2, it is understood that the interconnection structures may be disposed at any location of the corresponding two bit lines.” Meaning that there can be additional vertical electrical paths directly at the element “Third Contact”).

    PNG
    media_image4.png
    795
    1085
    media_image4.png
    Greyscale

15.	Regarding Claim 10, Chi and Lin and Yang and Jung and Yan disclose the semiconductor device of Claim 1, further comprising:
a third logic gate (see “3rd Labeled Fig. 2” above,) stacked over the second logic gate along said vertical direction, the third logic gate comprising a third FET having a third channel, and a third pair of source-drain regions (see Yang Fig. 1A); and
a second contact (element “Another Contact”) electrically connecting the second source-drain region to the third source-drain region such that at least a portion of current flowing between the second and third logic gate will flow along said vertical direction (see “3rd Labeled Fig. 2” above and Yang Fig. 1A).

17.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang , in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung, in view of Yan (US 2012/0196432 A1), in view of Madurawe (US 2008/0106953 A1).

18.	Regarding Claim 8, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 1.
	Chi and Lin and Yang and Jung do not disclose further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a buried power rail positioned below said first logic gate along said vertical direction.
	Madurawe discloses further comprising a power rail (see Figs. 8 elements 312-313, see [0045] “metal regions 312-313”) configured to provide current to a logic gate (NMOS and PMOS of elements 332/338 of the memory, see [0045] “multi-ported memory cell built using thin-film transistors … The contacts 324 couple top metal 312 to the first poly 332/338 regions. First poly regions comprise NMOS, PMOS and interconnect regions.”), wherein said power rail comprises a buried power rail positioned below said logic gate along said vertical direction (see Fig. 8 elements 312-313 buried in passivation layer element 10 and positioned below the logic gate along the vertical direction).
	The power rail and position with respect to the logic gate of the memory as taught by Madurawe is incorporated as the power rail and position with respect to the logic gate of the memory of Chi and Lin and Yang and Jung and Yan. The combination discloses further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a buried power rail positioned below said first logic gate along said vertical direction (The memory tiers as combined are provided above the substrate with the power rail and passivation layers in between).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a power rail configured to provide current to a logic gate, wherein said power rail comprises a buried power rail positioned below said logic gate along said vertical direction as taught by Madurawe as further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a buried power rail positioned below said first logic gate along said vertical direction of Chi and Lin and Yang and Jung and Yan because the combination provides electrical access to the memory transistors from above and below, has reduced power consumption and chip area requirement, provides high speed operations, and provide electrical connection with little impact on resistance and benefits by parasitic capacitance (see Madurawe [0012 & 0045]).

19.	Claims 15-17 are rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang, in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung.

20.	Regarding Claim 15, Chi discloses a semiconductor device (see Fig. 2 & “Labeled Fig. 2” above, and at least [0010] “semiconductor memory” and [0015 & 0017];
Note, the difference of the embodiment of Fig. 2 compared to that of Fig. 1 is the elements 212, 214, 216, 218, 222, 224, 226, 228 compared to elements 122 as described in [0024-0034]), comprising:
a substrate (substrate of element 102; see [0013] “the first tier includes the semiconductor substrate with active devices thereon”, [0015] “three tiers 102-106”, and [0018] “memory bit cells 124”);
a first memory cell (labeled element “First Cell”, includes bottom rightmost element 124, see [0018] “memory bit cells 124”) provided on the substrate in a first deck (element 102, see [0015] “tiers 102-106”);
a second memory cell (labeled element “Second Cell”, includes element 124 directly above the “First Cell”, see [0018]), stacked vertically perpendicular to a plane of the substrate (lateral plane) over top the first memory cell in a second deck (element 104, see [0015]); and
a current source (at least the bit line elements BL_1, BL_2, BL_3, BLB_1, BLB_2, BLB_3, see [0010] “Each memory bit cell stores a single bit and is accessed by two types of conductive lines: bit lines (BL) and word lines (WL)” and [0018]) electrically connected to the first memory cell, wherein
current provided by the current source flows through the first memory cell in the first deck (current flows from element “First Cell” through element “Contact” in element 102 and see [0026] “a portion of a bit line of a column of memory bit cells is arranged to extend in a direction X, another portion of a bit line of a column of memory bit cells is arranged to extend in a direction Z”), and
current exiting the memory cell flows vertically upwards to the second deck into the second memory cell (through element “Contact” vertically upwards to element 104 into element “Second Cell”, see [0026]).
	Chi does not explicitly disclose the first memory cell includes a field effect transistor (FET) and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the second memory cell includes a FET and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the current source electrically connected to the first source electrode or first drain electrode of the first FET, wherein current provided by the current source flows through the first FET in the first deck, and current exiting the first source electrode of the first FET or first drain electrode of the first FET flows vertically upwards to the second deck into the first source electrode of the second FET or first drain electrode of the second FET, the first source electrode of the first FET and the first source electrode of the second FET are merged, and the first drain electrode of the first FET and the first drain electrode of the second FET are merged.
	Yang discloses a first memory cell (see Figs. 1-1A element 15-3, see [0014] “Bit cells 15-0 through 15-3”) includes a first field effect transistor (FET) (element 146-2, [0016] “transistors 144-2 and 146-2”) and including a first channel, and a first pair of source-drain regions (see Fig. 1A), the second memory cell (element 15-7, see [0015] “bit cell 15-7”) includes a FET (corresponding NMOS transistor of element 15-7 connected to element 146-2 through pass transistors, see [0015 & 0017]) and including a second channel, and a second pair of source-drain regions (see Fig. 1A).
The specific first memory cell structure and second memory cell structure as taught by Yang is incorporated as the specific first memory cell structure and second memory cell structure of Chi and Lin. The combination discloses the first memory cell includes a field effect transistor (FET) and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the second memory cell includes a FET and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the current source electrically connected to the first source electrode or first drain electrode of the first FET, wherein current provided by the current source flows through the first FET in the first deck, and current exiting the first source electrode of the first FET or first drain electrode of the first FET flows vertically upwards to the second deck into the first source electrode of the second FET or first drain electrode of the second FET, the first source electrode of the first FET and the first source electrode of the second FET comprise a contact extending from the first source electrode of the first FET to the first source electrode of the second FET, and the first drain electrode of the first FET and the first drain electrode of the second FET comprise a contact extending from the first drain electrode of the first FET to the first drain electrode of the second FET (see Chi Fig. 2 and “Labeled Fig. 2” above, the structure of elements 124, 232, 234, 236 incorporate the structure of elements 15, 17 of Yang; also see Yang Fig. 3 and [0021] there may be more than two tiers; also see Chi labeled element “Contact”, includes at least a portion of element 214, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first memory cell includes a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a FET having a second channel, and a second pair of source-drain regions as taught by Yang as the first memory cell includes a field effect transistor (FET) and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the second memory cell includes a FET and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the current source electrically connected to the first source electrode or first drain electrode of the first FET, wherein current provided by the current source flows through the first FET in the first deck, and current exiting the first source electrode of the first FET or first drain electrode of the first FET flows vertically upwards to the second deck into the first source electrode of the second FET or first drain electrode of the second FET, the first source electrode of the first FET and the first source electrode of the second FET comprise a contact extending from the first source electrode of the first FET to the first source electrode of the second FET, and the first drain electrode of the first FET and the first drain electrode of the second FET comprise a contact extending from the first drain electrode of the first FET to the first drain electrode of the second FET of Chi because the combination allows prevention of decreased resistance and capacitance, while improving the semiconductor memory’s power, speed and area (see Yang [0012 & 0033]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a memory cell in a similar memory device for another to obtain predictable results (see Yang [0018] and see Chi [0017] both disclose 3D memory of at least static random access memory (SRAM), DRAM, and are not limited thereto).
Chi and Yang do not appear to explicitly disclose the respective contacts are merged.

    PNG
    media_image2.png
    601
    1674
    media_image2.png
    Greyscale

Jung discloses a contact is a combined connection (see “Labeled Figs. 1A & 1B” above, labeled element “Combined Connection” element 183 and see [0053] “via 183”, and [0052] “third source electrode 153” and [0053] “first source electrode 173”).
The physical implementation of the contact as a common electrode taught by Jung is incorporated as the physical implementation of the contact of Chi and Yang. The combination discloses the contact is a combined connection (see Chi Fig. 2 and “Labeled Fig. 2” above, the element “Contact” is incorporated to have a physical implementation of a common electrode).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the contact is a combined connection as taught by Jung as the contact is a combined connection of Chi and Yang because the combination provides a conductive structure which can electrically connect a first source region of a first FET with a second source region of a second FET which are vertically overlapped (see Jung Figs. 1A-B and [0053]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a contact in a similar device for another to obtain predictable results (see Jung Figs. 1A-B and [0053], and [0047] “FIGS. 1A and 1B, the logic circuit using three-dimensionally stacked dual-gate thin-film transistors”).
Chi and Yang and Jung do not appear to explicitly disclose the respective contacts are merged.
Yan discloses source-drain electrodes and interconnect conductors are made of a same material (see Fig. 9 source-drain electrodes elements 50 and interconnect conductors elements 70 are made of a same material and see [0035] “the interconnection metal of the upper contact hole of the source/drain and the interconnection metal of the lower contact hole of the source/drain select the same material, which is advantageous to reduce the contact resistance of the interface of the upper contact hole and the lower contact hole of the source/drain and whereby enhance the performance of the device”)
	The common material of the source-drain electrode and interconnect as taught by Yan is incorporated to have a common material of the source-drain electrode and interconnect of Chi and Yang and Jung. The combination discloses the contact is merged (see “Labeled Fig. 1A & Fig. 1B” above the labeled element “Combined Connection” to be made of a same material).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the common material of the source-drain electrode and interconnect as taught by Yan as a common material of the source-drain electrode and interconnect of Chi and Yang and Jung, wherein the combination discloses the contact is merged because the combination is advantageous to reduce the contact resistance of the interface of the connections between the source-drain electrodes and conductive connection region and whereby enhance the performance of the device (see Yan [0035]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material relationship between a source-drain electrode and an interconnection for another to obtain predictable results (see Yan [0035]).



21.	Regarding Claim 16, Chi and Yang and Jung and Yan disclose the semiconductor device of Claim 15.
Chi and Yang and Jung and Yan as previously combined do not explicitly disclose further comprising additional FETs, each additional FET being stacked overtop one another in additional decks.
Yang embodiment of Fig. 3 discloses further comprising additional FETs, each additional FET being stacked overtop one another in additional decks (see Fig. 3 third and fourth deck elements 33 and 34 wherein each deck includes additional FETs and the first to fourth decks are stacked overtop one another as well as the additional FETs).
The additional deck and FETs as taught by Yang is incorporated as an additional deck and FETs of Chi and Yang and Jung as previously combined. The combination discloses further comprising additional FETs, each additional FET being stacked overtop one another in additional decks.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the further comprising additional FETs, each additional FET being stacked overtop one another in additional decks as taught by Yang as further comprising additional FETs, each additional FET being stacked overtop one another in additional decks of Chi and Yang and Jung and Yan as previously combined because the combination provides additional memory capacity and functions (see Yang Fig. 3 and [0021]).

22.	Regarding Claim 17, Chi and Yang and Jung and Yan disclose the semiconductor device of Claim 15, wherein
the first FET is part of a first complementary FET (CFET) and the second FET is part of a second CFET (see Yang Fig. 1A element 146-2 part of a first CFET pair of elements 144-2, 146-2, and the same corresponding for the second FET in element 15-7);
the first CFET includes a second channel, a second gate structure, a second source electrode, and a second drain electrode (portions of element 144-2 of the first CFET);
the second CFET includes a second channel, a second gate structure, a second source electrode, and a second drain electrode (corresponding portions in element 15-7);
a first channel of the first CFET provides an NMOS channel and the second channel of the first CFET provides a PMOS channel (see [0016] “transistors 144-1, 144-2 are PMOS transistors and transistors 146-1, 146-2 are NMOS transistors”);
a first channel of the second CFET provides an NMOS channel and the second channel of the second CFET provides a PMOS channel (see [0016] the same transistors are mirrored and correspond in 15-7).

23.	Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Moritoki et al. (US 2011/0193136 A1), hereinafter as Moritoki. 

24.	Regarding Claim 11, Chi discloses a combinational cell (see Fig. 2, cell elements 124, 232, 234, 236, and see [0018, 0037];
Note, the difference of the embodiment of Fig. 2 compared to that of Fig. 1 is the elements 212, 214, 216, 218, 222, 224, 226, 228 compared to elements 122 as described in [0024-0034]) comprising:
a substrate (substrate of element 102; see [0013] “the first tier includes the semiconductor substrate with active devices thereon”, [0015] “three tiers 102-106”, and [0018] “memory bit cells 124”) having a surface (upper surface); and
a plurality of memory cells (elements 124, 232, 234, 236, and see [0018] “memory bit cells 124” and [0037] “memory bit cell 232”) stacked in relation to one another along a vertical direction perpendicular to the surface of the substrate (see Fig. 2); 
wherein an output electrode (conductive elements of the bit lines elements BL_1, BL_2, BL_3, BLB_1, BLB_2, BLB_3,  including at least elements 212, 214, 216, 218, 222, 224, 226, 228 see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”) of one of said plurality of memory cells (bottom rightmost element 124, see [0018] “memory bit cells 124”) is connected with an input electrode of the other one of said plurality of memory cells (element 124 directly above the “First Cell”, see [0018]) such that at least a portion of current flowing between the plurality of logic gates will flow along said vertical direction (see [0026] “a portion of a bit line of a column of memory bit cells is arranged to extend in a direction X, another portion of a bit line of a column of memory bit cells is arranged to extend in a direction Z” element 214 of the first bit line element BL_1 connects to all of the elements 124 in each of the tiers and a portion of currently flowing the first and second memory cells will flow along said vertical direction in plan view).
	Chi does not explicitly disclose the combination cell is a combination logic cell, the surface of the substrate being planar; the output electrode is merged with an input electrode of the other one of said plurality of memory cells.
	Lin discloses the combination cell is a combination logic cell (see [0016 & 0019 & 0021] “stacked CMOS 3D IC … a 3D IC structure can include more than two tiers”), the surface of the substrate being planar (see Figs. 1 & 2A-B element 1003 which is planar; see [0021] “first semiconductor substrate 1003”).
	The CMOS logic structure and planar physical implementation of the substrate as taught by Lin is incorporated as CMOS logic structure and the planar physical implementation of the substrate of Chi. The combination discloses the combination cell is a combination logic cell, the surface of the substrate being planar, (see Chi Fig. 2 the substrate of the first tier element 102 is at the bottom and planar in the same manner as in Lin Fig. 1 the substrate of the first tier element 1001 is at the bottom and planar, and see Fig. 2 first tier element Tier Z with a plurality of memory cell elements 12, and a stacked second tier element Tier Y with a plurality of memory cell elements 12, some of the stacked memory cells connected to common bit line elements and see [0021] “Although only two tiers are shown in FIG. 1, it will be understood that a 3D IC structure can include more than two tiers.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the combination cell is a combination logic cell, the surface of the substrate being planar as taught by Lin as the combination cell is a combination logic cell, the surface of the substrate being planar of Chi because the combination provides a stacked CMOS 3D IC memory of a memory device allowing a plurality of active devices such as transistors, diodes, MOS capacitors, and/or varactors in a first tier, wherein the structure can include more than two tiers and can have common bit line connections between the tiers (see Lin [0018, 0021-0022]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical substrate implementation in a similar device for another to obtain predictable results (see Lin [0016] and see Chi [0011-0012]).
	Chi and Lin do not appear to explicitly disclose the output electrode is merged with the input electrode.
	Moritoki discloses a bit line that is local interconnection of a memory circuit area is a same material as the wiring material of the logic circuit part wiring (see Fig. 10 and [0122] “the bit line that is local interconnection of the memory circuit area 200 can be of the same material as the wiring material of the logic circuit part (for example, the first wiring)”).
	The same material of the bit line that is a local interconnection of a memory circuit area is a same material as the wiring material of the logic circuit part wiring as taught by Moritoki is incorporated such that the output electrode and input electrode comprising bit lines that are local interconnection of a memory circuit area and wiring material are the same material. The combination discloses the output electrode is merged with the input electrode (combined to be made of a same common material). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the same material of the bit line that is a local interconnection of a memory circuit area is a same material as the wiring material of the logic circuit part wiring as taught by Moritoki as the output electrode and input electrode comprising bit lines that are local interconnection of a memory circuit area and wiring material are the same material, wherein the combination discloses the output electrode is merged with the input electrode because the combination allows for simplified manufacturing and lowered costs with electrical and mechanical bonding by having a same conductive material for bit line for local interconnection and wiring layer materials (see Moritoki [0122-0124]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material relationship for conductive output and input conductive material for a similar memory device to obtain predictable results (see Moritoki Fig. 10 and [0122-0124])

25.	Regarding Claim 12, Chi and Lin and Moritoki disclose the combination logic cell of Claim 11, wherein said plurality of logic gates occupy a single contacted gate pitch in a first direction along said surface of the substrate (see Chi Fig. 2;
Note, neither the claim, nor the specification provide any structural implications of “single contacted gate pitch” and the term does not have a well-known or established meaning to one of ordinary skill in the art – therefore, the “single contacted gate pitch” is interpreted as a name for the pitch in a first direction of the plurality of logic gates along said surface of the substrate which is disclosed by Chin and Lin).

26.	Regarding Claim 13, Chi and Lin and Moritoki disclose the combination logic cell of Claim 12, wherein said plurality of logic gates occupy more than one critical metal pitch in a second direction along said surface of the substrate and non-parallel to said first direction (see Chi Fig. 2 there are a plurality of logic gates, at least four shown, in a second lateral direction along said surface of the substrate such that the plurality logic gates which each include one or more metal elements occupy more than one critical metal pitch – a critical metal pitch is a minimum pitch, distance, required between adjacent metal elements).

27.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Moritoki et al. (US 2011/0193136 A1), hereinafter as Moritoki, in view of Viau et al. (US 2013/0002303 A1), hereinafter as Viau.
[Hsu et al. (US 2015/0116019 A1), hereinafter as Hsu is utilized herein as evidence.]

28.	Regarding Claim 14, Chi and Lin and Moritoki disclose the combination logic cell of Claim 12, wherein
said plurality of logic gates comprises three logic gates stacked in relation to one another along said vertical direction (see Chi Fig. 2); and
said contact comprises a plurality of contacts configured to electrically interconnect said plurality of logic gates (see Chi see [0026] “a portion of a bit line of a column of memory bit cells is arranged to extend in a direction X, another portion of a bit line of a column of memory bit cells is arranged to extend in a direction Z” element 214 of the first bit line element BL_1 connects to all of the elements 124 in each of the tiers and a portion of currently flowing the first and second memory cells will flow along said vertical direction in plan view).
Chi and Lin and Moritoki do not appear to explicitly disclose a configuration of an AND-OR-Invert (AOI) cell.
	Viau discloses a configuration of an AND-OR-Invert (AOI) cell (see [0002, 0013] “CMOS technology is used in … memory devices, (e.g., random access memory (RAM))” and “The CMOS gates may be OR-AND-INVERT (OAI) gates or AND-OR-INVERT (AOI) gates.”).
	The configuration of the logic cell CMOS circuitry as taught by Viau is incorporated as the configuration of the logic cell CMOS circuitry of Chi and Lin.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a configuration of an AND-OR-Invert (AOI) cell as taught by Viau as a configuration of an AND-OR-Invert (AOI) cell of Chi and Lin and Moritoki because the compound logic gate CMOS circuitry often used in tour design or combinational logic networks because the structure is simpler and more efficient than the sum of individual gates and provides operational capabilities in combination with a large number of gates, reduction of power is also capable and size can be reduced (see Viau [0013-0014 & 0036] and evidentiary reference Hsu [0036]).

29.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin.

30.	Regarding Claim 18, Chi and Yang and Jung and Yan disclose the semiconductor device of Claim 17, wherein
the second channel of the first CFET is disposed adjacent to the first channel of the first CFET (see Yang Fig. 1A); and
the second channel of the second CFET is disposed adjacent to the first channel of the second CFET (see Yang Fig. 1A).
	Chin and Yang do not appear to explicitly disclose laterally adjacent.
	Lin discloses a planar substrate with stacked 3D CMOS of memory cells in tiers, wherein the CMOS of each tier are laterally adjacent (see Figs. 1 & 2A-B elements 1004 laterally adjacent to each other, see [0021] “plurality of active devices 1004 (e.g., transistors, diodes, MOS capacitors, and/or varactors)” and see [0018, 0021-0022]).
	The orientation of the transistors of each tier as taught by Lin is incorporated as the orientation of the transistors of each tier of Chi and Yang and Jung and Yan.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a planar substrate with stacked 3D CMOS of memory cells in tiers, wherein the CMOS of each tier are laterally adjacent as taught by Lin as a planar substrate with stacked 3D CMOS of memory cells in tiers, wherein the CMOS of each tier are laterally adjacent of Chi and Yang and Jung and Yan because the combination provides a 3D IC structure with stacked CMOS of a memory device allowing a plurality of active devices such as transistors, diodes, MOS capacitors, and/or varactors in a first tier, wherein the structure can include more than two tiers and can have common bit line connections between the tiers (see Lin [0018, 0021-0022]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical substrate implementation in a similar device for another to obtain predictable results (see Lin [0016] and see Chi [0011-0012]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818